                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                SOUTHWESTERN DIVISION


LANE ALLMOND and MISTY                              )
ALLMOND,                                            )
                                                    )
                                Plaintiffs,         )
                                                    )
                v.                                  )            Case No.: 19-CV-05058-RK
                                                    )
DOREL JUVENILE GROUP, INC.,                         )
                                                    )
                                Defendant.          )


                 SECOND AMENDED SCHEDULING AND TRIAL ORDER
                                              JURY TRIAL
       Pursuant to Rules 16(b) and 26(f) of the Federal Rules of Civil Procedure, and upon
consideration of the parties’ views in the matter, the following schedule is established:

I.     DISCOVERY PLAN AND SCHEDULING DEADLINES

 Discovery Plan and Scheduling            Guidelines                                Deadlines
 Joinder of Parties                       30 days before discovery deadline         8/31/2020
 Amendment of Pleadings                   30 days before discovery deadline         8/31/2020
 Plaintiffs’ Expert Designation           60 days before discovery deadline         2/5/2021
 Deadline to Produce Plaintiffs’ Expert   4 weeks after expert is designated        3/5/2021
 for Deposition
 Defendant’s Expert Designation           45 days after Plaintiff Expert deadline   3/19/2021
 Deadline to Produce Defendant’s          4 weeks after expert is designated        4/16/2021
 Expert for Deposition
 Rebuttal Expert Designation              30 days before discovery deadline         4/30/2021
 Deadline to Produce Rebuttal Expert      2 weeks after expert is designated        5/21/2021
 for Deposition
 Discovery Dispute Motions                At least 14 days before discovery         5/14/2021
                                          deadline
 Completion of Discovery                  180 days from this proposed order         5/28/2021
 (both fact and expert discovery)         (Local Rule 26.1(c)2)
 Dispositive Motions                      30 days after discovery deadline          7/2/2021



           Case 3:19-cv-05058-RK Document 73 Filed 07/22/20 Page 1 of 4
II.     COURT CONFERENCES AND TRIAL DATE


 Court Setting                       Guidelines                  Date               Time
 Court Status Conference Date        30 days before discovery    4/28/2021          1:30 p.m.
 (via teleconference)                deadline
 Initial Pretrial Conference Date    30 days before trial        9/3/2021           1:00 p.m.
 (in person)
 Final Pretrial Conference Date      Thursday or Friday          10/01/2021         10:30 a.m.
 (via teleconference)                before trial
 Trial Date                          150 days from               10/4/2021          8:30 a.m.
                                     dispositive motion
                                     deadline

III.    PRETRIAL AND TRIAL FILING DEADLINES


 Pretrial and Trial Documents                     Deadlines
 Motions in Limine                                14 days prior to initial pretrial conference
 Responses to Motions in Limine                   7 days prior to initial pretrial conference
 Deposition Designations                          14 days prior to initial pretrial conference
                                                  (Fed. R. Civ. P. 26(a)(3))
 Objections to Deposition Designations            10 days prior to initial pretrial conference
 Cross-Exam Deposition Designations               10 days prior to initial pretrial conference
 Objections to Cross-Exam Deposition              7 days prior to initial pretrial conference
 Designations
 Stipulation of Uncontroverted Facts              3 days prior to initial pretrial conference
                                                  (Local Rule 40.1)
 Stipulation of Admissibility of Evidence         3 days prior to initial pretrial conference
 Witness List                                     3 days prior to initial pretrial conference
                                                  (Fed. R. Civ. P. 26(a)(3))
 Exhibit List                                     3 days prior to initial pretrial conference
                                                  (Fed. R. Civ. P. 26(a)(3))
 Jury Instructions (if jury trial)                14 days prior to trial
                                                  (Local Rule 40.1 and 51.1)
 Trial Briefs                                     5 days prior to trial
                                                  (Fed. R. Civ. P. 26(a)(3))
 Voir Dire (if jury trial)                        5 days prior to trial
                                                  (Fed. R. Civ. P. 26(a)(3))


                                       2
           Case 3:19-cv-05058-RK Document 73 Filed 07/22/20 Page 2 of 4
IV.       CHAMBERS’ PROTOCOL

          1.       COURT CONFERENCES. (See Section II above). Generally, conferences
in Western and St. Joseph Division cases are held at the U.S. District Courthouse in Kansas City,
Missouri.         Conferences in cases pending in all other divisions (Central, Southern, and
Southwestern) are generally held via telephone.

          2.      DISCOVERY DISPUTES. Any discovery motion filed without complying with
Local Rule 37.1 will be denied. In the event that a teleconference is needed, contact the Court
at (816) 512-5110. Parties are to utilize the discovery dispute protocol on the Court’s web page
at
www.mow.uscourts.gov/judges/ketchmark.

          3.       EXPERT WITNESSES. Expert witnesses include retained experts as well
as fact witnesses from whom expert opinions will be elicited at trial.
          For expert witnesses identified in Fed. R. Civ. P. 26(a)(2)(B), the designation shall
include an affidavit, containing the disclosures required in Fed. R. Civ. P. 26(a)(2)(B)(i)-(vi).
Expert witnesses may testify only as to matters contained in the affidavit described above unless
leave of Court is granted upon good cause shown. If a treating physician will testify beyond the
treatment they provided, they shall also provide an affidavit containing the disclosures required
in Fed. R. Civ. P. 26(a)(2)(B)(i)-(vi).
          However, if a treating physician will testify only as to treatment they provided, the
requirements of this section may be satisfied by providing a copy of all the treating physician’s
files, records and notes relating to the treating physician’s patient to the opposing party. For the
purpose of this paragraph, a “treating physician” is a doctor (including psychiatrist, dentist
or other practitioner of the healing arts) retained by a party prior to retaining counsel in this
matter.

          4.      COMPLETION OF DISCOVERY. All discovery requests and depositions
shall be submitted and/or scheduled prior to the deadline for completion of discovery, and shall
allow sufficient time for completion within the time specified by the Federal Rules of Civil
Procedure, the Local Rules, and/or orders of this Court.




                                           3
               Case 3:19-cv-05058-RK Document 73 Filed 07/22/20 Page 3 of 4
       5.      SUMMARY JUDGMENT MOTIONS. All motions for summary judgment
shall comply with Local Rules 7.0 and 56.1. The response and reply shall set forth (restate) each
statement of fact, and additional statement of fact, utilizing the original paragraph number
immediately before admitting or denying factual statements.



IT IS SO ORDERED.
                                                    s/ Roseann A. Ketchmark
                                                    ROSEANN A. KETCHMARK, JUDGE
                                                    UNITED STATES DISTRICT COURT

DATED: July 22, 2020




                                        4
            Case 3:19-cv-05058-RK Document 73 Filed 07/22/20 Page 4 of 4
